Citation Nr: 0800147	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle twitching, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for bilateral tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  
He served in Southwest Asia from December 1990 to January 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran testified 
before the undersigned at a Travel Board hearing at the RO in 
November 2007.  A transcript of the hearing has been included 
in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran testified that he had reported his claimed 
disorders to physicians while on active duty.  However, there 
are no service medical records (SMRs) in the claims folder.  
The RO has made attempts to obtain these records; the 
National Personnel Records Center (NPRC) noted in 2002 that a 
search had been made and that the "standard source 
document(s) are not available."  However, at his personal 
hearing, he indicated that he had been stationed with the 
Illinois Army Reserve at the time of his separation from 
service.  Given this assertion, the Board finds that another 
attempt should be made to obtain the veteran's SMRs, to 
include a request to the Illinois Army Reserve.  See 
38 C.F.R. § 3.159(c)(2) (which states that as many requests 
as are necessary will be made in order to obtain all relevant 
records from a Federal department or agency, to include 
service medical records).

The veteran also stated that he had sought treatment for his 
claimed conditions from the Oak Park VA Medical Center as 
early as 1993, and said he had consistently sought treatment 
from the Decatur VA Medical Center since 2001.  Upon review 
of the claims folder, it appears that not all of those 
records have been obtained.  In this regard, it is noted that 
records generated by VA facilities which may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also finds that, assuming that the veteran's SMR 
are located, a VA examination should be conducted in order to 
determine whether current disabilities exist, and whether 
they can be attributed to currently diagnosed disorders or to 
his periods of active service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact all potential alternative 
sources, to include the Illinois Army 
Reserve, and request that a search be made 
for the veteran's service medical records.  
If no records can be located, a Memorandum 
of Unavailability must be prepared for 
inclusion in the claims folder.

2.  Contact the Oak Park VA Medical Center 
and request copies of the veteran's 
treatment records developed between 1993 
and 2000.  All records obtained must be 
associated with the claims folder.  If no 
records are available, it must be so 
stated, in writing, for inclusion in the 
claims folder.  

3.  Contact the Decatur VA Medical Center 
and request copies of the veteran's 
treatment records developed between 2000 
and the present.  All records obtained 
must be associated with the claims folder.  
If no records are available, it must be so 
stated, in writing, for inclusion in the 
claims folder.  

4.  If, and only if, the service medical 
records are located, schedule the veteran 
for VA gastrointestinal, neurological, 
orthopedic, and ear, nose, and throat 
(ENT) examinations.  The claims file must 
be made available to the examiner for 
review in conjunction with each such 
examination, and each examination report 
should reflect that such review was 
accomplished.  Any special studies deemed 
necessary should be conducted.  A complete 
rationale for any opinions expressed 
should be provided.

a.  The examiners must indicate whether 
any current disabilities are present, 
specifically, whether there is any 
gastrointestinal disorder, headaches, 
muscle twitching, fatigue, a back 
disorder, or tinnitus.

b.  It should be determined whether any 
disorders found are attributable to 
diagnosed disabilities.  If any 
disability cannot be attributed to a 
diagnosed disorder, it should be so 
stated.  

c.  The examiners must also render 
opinions as to whether it is at least 
as likely as not (that is, to at least 
a 50-50 degree of probability) that any 
currently diagnosed disorders is 
causally or etiology related to the 
veteran's periods of active military 
service, or whether such causation or 
etiology is unlikely (i.e., less than a 
50-50 degree of probability.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If the examiner cannot answer any 
of these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

5.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection must be 
readjudicated.  If any of the claims 
remain denied, he and his representative 
must be provided with an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


